Exhibit 10.1

EXECUTION VERSION

 

AMENDMENT NO. 5 TO TERM LOAN AGREEMENT

 

THIS AMENDMENT NO. 5 TO TERM LOAN AGREEMENT, dated as of September 10, 2019
(this “Amendment”) is made among T2 BIOSYSTEMS, INC., a Delaware corporation
(“Borrower”), the other Obligors party hereto, CRG SERVICING LLC, as
administrative agent and collateral agent (in such capacities, “Administrative
Agent”) and the lenders listed on the signature pages hereof under the heading
“LENDERS” (each, a “Lender” and, collectively, the “Lenders”), with respect to
the Loan Agreement described below.

 

RECITALS

 

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to the Term
Loan Agreement, dated as of December 30, 2016, with the Subsidiary Guarantors
from time to time party thereto (as amended by Amendment No. 1 to Term Loan
Agreement, dated as of March 1, 2017, among Borrower, Administrative Agent and
the lenders party thereto, as further amended by Amendment No. 2 to Term Loan
Agreement, dated as of December 18, 2017, among Borrower, Administrative Agent
and the lenders party thereto, as further amended by Amendment No. 3 to Term
Loan Agreement, dated as of March 16, 2018, and as further amended by Amendment
No. 4 to Term Loan Agreement, dated as of March 13, 2019, among Borrower,
Administrative Agent and the lenders party thereto, and as further amended,
supplemented or modified to date, the “Loan Agreement”); and

 

WHEREAS, Borrower has requested that Administrative Agent and the Lenders (which
Lenders constitute the Majority Lenders), and Administrative Agent and the
Lenders (which Lenders constitute the Majority Lenders) have agreed to, amend
the Minimum Required Revenue covenant in Sections 10.02(c), (d) and (e) of the
Loan Agreement and make certain other changes as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

SECTION 1. Definitions; Interpretation.

 

(a)Terms Defined in Loan Agreement. All capitalized terms used in this Amendment
(including in the recitals hereof) and not otherwise defined herein shall have
the meanings assigned to them in the Loan Agreement.

 

(b)Interpretation. The rules of interpretation set forth in Section 1.03 of the
Loan Agreement shall be applicable to this Amendment and are incorporated herein
by this reference.

 

SECTION 2. Amendments to Loan Agreement. Subject to Section 3 of this Amendment,
the Loan Agreement is hereby amended as follows:

 

(a)The following definition in Section 1.01 of the Loan Agreement is hereby
amended and restated in their entirety:

 

“Interest-Only Period” means the period from and including the first Borrowing
Date and through and including the twentieth (20th) Payment

 

 

--------------------------------------------------------------------------------

 

Date following the first Borrowing Date; provided that if Borrower achieves the
Market Cap Milestone and so long as no Default or Event of Default has occurred
and is continuing, the Interest-Only Period shall be extended through and
including the twenty-third (23rd) Payment Date following the first Borrowing
Date.

 

(b)Section 10.02(c) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

(c)during the twelve month period beginning on January 1, 2019, of at least
$[****];

 

(c)Section 10.02(d) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

(d)during the twenty-four month period beginning on January 1, 2019, of at least
$[****];

 

(d)Section 10.02(e) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

(e)during the twenty-four month period beginning on January 1, 2020, of at least
$[****];

 

(e)Annex B of Exhibit E of the Loan Agreement is hereby amended and restated in
its entirety by Annex B to Compliance Certificate attached hereto as Exhibit A.

 

SECTION 3. Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the following conditions precedent:

 

(a)Borrower, Administrative Agent and the Lenders, which constitute the Majority
Lenders, shall have duly executed and delivered this Amendment pursuant to
Section 13.04 of the Loan Agreement; provided, however, that this Amendment
shall have no binding force or effect unless all conditions set forth in this
Section 3 have been satisfied;

 

(b)no Default or Event of Default (in each case subject to any cure period
provided under the Loan Agreement) under the Loan Agreement shall have occurred
and be continuing;

 

(c)Borrower and Administrative Agent shall have duly executed and delivered that
certain Amendment to Fee Letter;

 

(d)Borrower shall have delivered to Administrative Agent amendments to each
Warrant delivered prior to the date hereof that reduce the Exercise Price (as
defined in each such Warrant), in each case in the form attached hereto as
Exhibit B and duly executed by Borrower;

 

(e)Borrower shall have delivered to Administrative Agent, for the Lenders, new
Warrants, in each case in the form attached hereto as Exhibit C and duly
executed by Borrower

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

2

 

 



--------------------------------------------------------------------------------

 

(for such number of shares as indicated opposite each Holder’s (as defined in
each such Warrant) name on Schedule I attached hereto); and

 

(f)Borrower shall have paid or reimbursed Administrative Agent and the Lenders
for their reasonable out of pocket costs and expenses (including the reasonable
fees and expenses of Administrative Agent’s and the Lenders’ legal counsel)
incurred in connection with this Amendment pursuant to Section 13.03(a)(i)(z) of
the Loan Agreement.

 

SECTION 4. Representations and Warranties; Reaffirmation.

 

 

(a)

Borrower hereby represents and warrants to each Lender as follows:

 

(i)

Borrower has full power, authority and legal right to make and perform this
Amendment. This Amendment is within Borrower’s corporate powers and has been
duly authorized by all necessary corporate action and, if required, by all
necessary shareholder action. This Amendment has been duly executed and
delivered by Borrower and constitutes a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). This Amendment (x) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, (y) will not violate (i) the charter,
bylaws or other organizational documents of Borrower and its Subsidiaries or
(ii) any applicable law or regulation or any order of any Governmental
Authority, other than any such violations in the case of this clause (ii) that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and (z) will not violate or result in a default under
any Material Agreement or agreement creating or evidencing any Material
Indebtedness, or give rise to a right thereunder to require any payment to be
made by any such Person.

 

 

(ii)

No Default has occurred or is continuing or will result after giving effect to
this Amendment.

 

 

(iii)

The representations and warranties in Section 7 of the Loan Agreement are true
and correct in all material respects (taking into account any changes made to
schedules updated in accordance with Section 7.20 of the Loan Agreement) (unless
qualified by materiality or Material Adverse Effect, in which case they are true
in all respects (taking into account any changes made to schedules updated in
accordance with Section 7.20 of the Loan Agreement)) on and as of the date
hereof, with the same force as if made on and as of the date hereof (except that
the representation regarding representations and warranties that refer to a
specific earlier date is that they were true and correct in all material
respects (taking into account any changes made to schedules updated in
accordance with Section 7.20 of the Loan Agreement) (unless qualified by
materiality or Material Adverse Effect, in which case they are true in and
correct in all respects (taking into account any changes made to schedules
updated in accordance with Section 7.20 of the Loan Agreement)) on such earlier
date).

 

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

3

 

 



--------------------------------------------------------------------------------

 

 

(iv)

There has been no Material Adverse Effect since the date of the Loan

Agreement.

 

(b)Each Obligor hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Loan Documents to which it is a party and agrees that the
Loan Documents remain in full force and effect, undiminished by this Amendment,
except as expressly provided herein. By executing this Amendment, Borrower
acknowledges that it has read, consulted with its attorneys regarding, and
understands, this Amendment.

 

SECTION 5. Release. In consideration of the agreements of Administrative Agent
and the Lenders contained herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Borrower, on
behalf of itself and its successors, assigns and other legal representatives,
hereby fully, absolutely, unconditionally and irrevocably releases, remises and
forever discharges Administrative Agent and each Lender, and their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Administrative Agent,
each Lender and all such other persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower or
any of its successors, assigns or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan Agreement or any of the other Loan Documents
or transactions thereunder or related thereto (collectively, the “Released
Claims”). Borrower understands, acknowledges and agrees that the release set
forth above (the “Release”) may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of the Release. Borrower agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the Release. Borrower acknowledges that the Release constitutes a
material inducement to Administrative Agent and the Lenders to enter into this
Amendment and that Administrative Agent and the Lenders would not have done so
but for Administrative Agent’s and each Lender’s expectation that the Release is
valid and enforceable in all events.

 

SECTION 6. Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL.

 

(a)Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the law of the
State of New York, without regard to principles of conflicts of laws that would
result in the application of the laws of any other jurisdiction; provided that
Section 5-1401 of the New York General Obligations Law shall apply.

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

4

 

 



--------------------------------------------------------------------------------

 

(b)Submission to Jurisdiction. Borrower agrees that any suit, action or
proceeding with respect to this Amendment or any judgment entered by any court
in respect thereof may be brought initially in the federal or state courts in
Houston, Texas or in the courts of its own corporate domicile and irrevocably
submits to the non-exclusive jurisdiction of each such court for the purpose of
any such suit, action, proceeding or judgment. This Section 6 is for the benefit
of Administrative Agent and the Lenders only and, as a result, none of
Administrative Agent or any Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
Administrative Agent and the Lenders may take concurrent proceedings in any
number of jurisdictions.

 

(c)WAIVER OF JURY TRIAL. BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT.

 

SECTION 7. Miscellaneous.

 

(a)No Waiver. Except as expressly stated herein, nothing contained herein shall
be deemed to constitute a waiver of compliance with any term or condition
contained in the Loan Agreement or any of the other Loan Documents or constitute
a course of conduct or dealing among the parties. Except as expressly stated
herein, Administrative Agent and the Lenders reserve all rights, privileges and
remedies under the Loan Documents. Except as amended hereby, the Loan Agreement
and other Loan Documents remain unmodified and in full force and effect. All
references in the Loan Documents to the Loan Agreement shall be deemed to be
references to the Loan Agreement as amended hereby.

 

(b)Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

(c)Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

 

(d)Integration. This Amendment constitutes a Loan Document and, together with
the other Loan Documents, incorporates all negotiations of the parties hereto
with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof.

 

(e)Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Executed counterparts delivered by facsimile or other electronic
transmission (e.g., “PDF” or “TIF”) shall be effective as delivery of a manually
executed counterpart.

 

(f)Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other Loan Document, the
provisions of this

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

5

 

 



--------------------------------------------------------------------------------

 

Amendment shall govern and prevail. Except as expressly modified by this
Amendment, the Loan Documents shall not be modified and shall remain in full
force and effect.

 

[Remainder of page intentionally left blank]

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

6

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

BORROWER:

 

T2 BIOSYSTEMS, INC.

By:  /s/ John McDonough

Name:  John McDonough
Title:  Chief Executive Officer



[Signature Page to Amendment No. 5 to Term Loan Agreement]

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

CRG SERVICING LLC

 

By: /s/ Nathan Hukill

Name:  Nathan Hukill

Title:  Authorized Signatory

 

LENDERS:

 

CRG PARTNERS III – PARALLEL FUND “A” L.P.

By CRG PARTNERS III – PARALLEL FUND

“A” GP L.P., its General Partner

By CRG PARTNERS III – PARALLEL FUND

“A” GP LLC, its General Partner

 

By: /s/ Nathan Hukill

Name:  Nathan Hukill

Title:  Authorized Signatory

 

 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P.,

its General Partner

By CRG PARTNERS III (CAYMAN) GP LLC,

its General Partner

 

By: /s/ Nathan Hukill

Name:  Nathan Hukill

Title:  Authorized Signatory

 

 

Witness:/s/ Nicole Nesson

 

 

Name:



Nicole Nesson

 

 

 

CRG ISSUER 2017-1

By CRG SERVICING LLC, acting by power of attorney

 



[Signature Page to Amendment No. 5 to Term Loan Agreement]

 

 



--------------------------------------------------------------------------------

 

By: /s/ Nathan Hukill

Name:  Nathan Hukill

Title:  Authorized Signatory

 



[Signature Page to Amendment No. 5 to Term Loan Agreement]

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Annex B to Compliance Certificate

 

CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE

 

I.

Section 10.01: Minimum Liquidity

 

A.

Amount of unencumbered (other than Liens securing the Obligations and Liens
permitted pursuant to Section 9.02(c) and Section 9.02(j)); provided that with
respect to case subject to a Lien in connection with Permitted Priority Debt,
there is no default under the documentation governing the Permitted Priority
Debt) cash and Permitted Cash Equivalent Investments (which for greater
certainty shall not include any undrawn credit lines), in each case, to the
extent held in an account over which the Lenders have a perfected security
interest:

$

B.

The greater of:

$

(1)$5,000,000 and

 

(2)to the extent Borrower has incurred Permitted Priority Debt, the minimum cash
balance required of Borrower by Borrower’s Permitted Priority Debt creditors

 

 

Is Line IA equal to or greater than Line IB?

Yes: In compliance; No: Not in compliance

II.

Section 10.02(a)-(e): Minimum Revenue— Subsequent Periods

 

A.

Revenues during the twelve month period beginning on January 1, 2017

$

[Is line II.A equal to or greater than $[****]?

Yes: In compliance; No: Not in compliance]1

B.

Revenues during the twelve month period beginning on January 1, 2019

$

[Is line II.C equal to or greater than $[****]?

Yes: In compliance; No: Not in compliance]2

C.

Revenues during the twenty-four month period beginning on January 1, 2019

$

 



 





[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

1 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2017 pursuant to Section 8.01(b) of the Loan
Agreement.

2 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2019 pursuant to Section 8.01(b) of the Loan
Agreement.

 

 

 



--------------------------------------------------------------------------------

 

 

[Is line II.D equal to or greater than $[****]?

Yes: In compliance; No: Not in compliance]3

D.

Revenues during the twenty-four month period beginning on January 1, 2020

$

[Is line II.E equal to or greater than $[****]?

Yes: In compliance; No: Not in compliance]4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



3 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2020 pursuant to Section 8.01(b) of the Loan
Agreement.

4 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2021 pursuant to Section 8.01(b) of the Loan
Agreement.

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Form of Amendment to Warrant

 

[See attached.]

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

 



--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 TO WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

THIS AMENDMENT No. 2 TO WARRANT TO PURCHASE SHARES OF COMMON STOCK, dated as

of September 10, 2019 (this “Amendment”), is made between T2 BIOSYSTEMS, INC., a
Delaware corporation (the “Company”), and [ ]. (the “Holder”), with respect to
the Warrant described below.

 

RECITALS

 

WHEREAS, the Company and the Holder are parties to the Warrant to Purchase
Shares of Common Stock, dated as of December 30, 2016, as amended by the
Amendment to Warrant to Purchase Shares of Common Stock, dated as of March 13,
2019 (the “Warrant”); and

 

WHEREAS, the Company and the Holder have agreed to reduce the Exercise Price in
connection with an amendment to the Term Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

SECTION 1.Definitions. All capitalized terms used in this Amendment (including
in the recitals hereof) and not otherwise defined herein shall have the meanings
assigned to them in the Warrant.

 

SECTION 2.Amendment. Section 1(b) of the Warrant is hereby amended and restated
in its entirety as follows:

 

(b) Exercise Price. The exercise price per Share shall be equal to $1.55,
subject to adjustment pursuant hereto (the “Exercise Price”).

 

SECTION 3.Representations and Warranties; Reaffirmation.

 

(a)The Company hereby represents and warrants to the Holder that (i) the Company
has full power, authority and legal right to make and perform this Amendment;
(ii) this Amendment is within the Company’s corporate powers and has been duly
authorized by all necessary corporate action and, if required, by all necessary
shareholder action; (iii) this Amendment has been duly executed and delivered by
the Company and constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by (A) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (B) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); and (iv) this Amendment

(A) does not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority (as defined in the Term Loan
Agreement) or any third party, except for such as have been obtained or made and
are in full force and effect and (B) will not violate (I) the charter, bylaws or
other organizational documents of the Company or (II) any applicable law or
regulation or any order of any Governmental Authority (as defined in the Term
Loan Agreement), other than any such violations in the case of this clause (II)
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect (as defined in the Term Loan Agreement).

 

(b)The Company hereby ratifies, confirms, reaffirms, and acknowledges its
obligations under the Warrant and agrees that the Warrant remains in full force
and effect, undiminished by this Amendment, except as expressly provided herein.
By executing this Amendment, the Company acknowledges that it has read,
consulted with its attorneys regarding, and understands, this Amendment.

 

SECTION 4.Governing Law; Jurisdiction and Venue; WAIVER OF JURY TRIAL.

 

(a)Governing Law. This Amendment and all actions arising out of or in connection
with this Amendment shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflicts of law provisions
of the State of Delaware, or of any other state.

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

 



--------------------------------------------------------------------------------

 

(b)Jurisdiction and Venue. The Company agrees that any suit, action or
proceeding with respect to this Amendment or any judgment entered by any court
in respect thereof may be brought initially in the federal or state courts in
Houston, Texas or in the courts of its own corporate domicile and irrevocably
submits to the non- exclusive jurisdiction of each such court for the purpose of
any such suit, action, proceeding or judgment. This Section 4(b) is for the
benefit of the Holder only and, as a result, the Holder shall not be prevented
from taking proceedings in any other courts with jurisdiction. Nothing herein
shall in any way be deemed to limit the ability of the Holder to serve any such
process or summonses in any other manner permitted by applicable law. The
Company irrevocably waives to the fullest extent permitted by law any objection
that it may now or hereafter have to the laying of the venue of any suit, action
or proceeding arising out of or relating to this Amendment and hereby further
irrevocably waives to the fullest extent permitted by law any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment (in respect of which time for all appeals
has elapsed) in any such suit, action or proceeding shall be conclusive and may
be enforced in any court to the jurisdiction of which the Company is or may be
subject, by suit upon judgment.

 

(c)WAIVER OF JURY TRIAL. EACH OF THE HOLDER AND THE COMPANY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AMENDMENT.

 

SECTION 5.Miscellaneous.

 

(a)No Waiver. Except as expressly stated herein, nothing contained herein shall
be deemed to constitute a waiver of compliance with any term or condition
contained in the Warrant or constitute a course of conduct or dealing among the
parties. Except as expressly stated herein, the Holder reserves all rights,
privileges and remedies under the Warrant. Except as amended hereby, the Warrant
remains unmodified and in full force and effect. All references to the Warrant,
including in the Term Loan Agreement or any other Loan Document (as defined in
the Term Loan Agreement), shall be deemed to be references to the Warrant as
amended hereby.

 

(b)Severability. If any provision of this Amendment becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Amendment, and such illegal, unenforceable or void
provision shall be replaced with a valid and enforceable provision that will
achieve, to the extent possible, the same economic, business and other purposes
of the illegal, unenforceable or void provision. The balance of this Amendment
shall be enforceable in accordance with its terms.

 

(c)Titles and Subtitles. The titles and subtitles used in this Amendment are
used for convenience only and are not to be considered in construing or
interpreting this Amendment. All references in this Amendment to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

(d)Integration. The Warrant as amended by this Amendment incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.

 

(e)Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Executed counterparts delivered by facsimile or other electronic
transmission (e.g., “PDF” or “TIF”) shall be effective as delivery of a manually
executed counterpart.

 

(f)Controlling Provisions. In the event of any inconsistencies between the
provisions of this Amendment and the provisions of any other document, the
provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Warrant shall not be modified and shall remain
in full force and effect.

 

[Remainder of page intentionally left blank]

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above

written.

 

 

COMPANY:

 

T2 BIOSYSTEMS, INC.

 

 

 

By

Name:

 

Title:

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

 



--------------------------------------------------------------------------------

 

HOLDER:

 

[SIGNATURE BLOCK TO BE UPDATED FOR EACH APPLICABLE HOLDER]

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Form of New Warrants

 

[See attached.]

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

 



--------------------------------------------------------------------------------

 

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATE. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER,
PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS. THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER
AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER, PLEDGE OR HYPOTHECATION OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED HEREBY.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK OF

T2 BIOSYSTEMS, INC.

 

Dated as of September 10, 2019 Void after the date specified in Section 8

 

Warrant to Purchase [ ]Shares of Common Stock (subject to adjustment)

 

THIS CERTIFIES THAT, for value received, [CRG ENTITY], or its registered assigns
(the “Holder”), is entitled, subject to the provisions and upon the terms and
conditions set forth herein, to purchase from T2 Biosystems, Inc., a Delaware
corporation (the “Company”), shares of the Company’s common stock, par value

$0.001 per share (the “Shares”), in the amounts, at such times and at the price
per share set forth in Section 1. The term “Warrant” as used herein shall
include this Warrant and any warrants delivered in substitution or exchange
therefor as provided herein. This Warrant is issued in connection with the
transactions described in the Term Loan Agreement, dated as of December 30, 2016
(as amended by Amendment No. 1 to Term Loan Agreement, dated as of March 1,
2017, among Borrower, Administrative Agent and the lenders party thereto, as
further amended by Amendment No. 2 to Term Loan Agreement, dated as of December
18, 2017, among Borrower, Administrative Agent and the lenders party thereto, as
further amended by Amendment No. 3 to Term Loan Agreement, dated as of March 16,
2018, as further amended by Amendment No. 4 to Term Loan Agreement, dated as of
March 13, 2019, and as further amended by Amendment No. 5 to Term Loan
Agreement, dated as of September 10, 2019 (the “Term Loan Agreement”), by and
between the Company, the Subsidiary Guarantors from time to time party thereto,
the Lenders from time to time party thereto and CRG Servicing LLC.

 

The following is a statement of the rights of the Holder and the conditions to
which this Warrant is subject, and to which Holder, by acceptance of this
Warrant, agrees:

 

 

1.

Number and Price of Shares; Exercise Period.

 

(a)

Number of Shares. Subject to any previous exercise of the Warrant, the Holder
shall have the right to purchase up to [ ] Shares, as may be adjusted pursuant
hereto prior to (or in connection with) the   expiration of this Warrant as
provided in Section 8.

 

 

(b)

Exercise Price. The exercise price per Share shall be equal to $1.55, subject to
adjustment pursuant hereto (the “Exercise Price”).

 

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

1

 

 



--------------------------------------------------------------------------------

 

(c)

Exercise Period. This Warrant shall be exercisable, in whole or in part, prior
to (or in connection with) the expiration of this Warrant as set forth in
Section 8.

 

 

 

2.

Exercise of the Warrant.

 

(a)

Exercise. The purchase rights represented by this Warrant may be exercised at
the election of the Holder, in whole or in part, in accordance with Section 1,
by:

 

 

(i)the tender to the Company at its principal office (or such other office or
agency as the Company may designate) of a notice of exercise in the form of
Exhibit A (the “Notice of Exercise”), duly completed and executed by or on
behalf of the Holder, together with the surrender of this Warrant; and

 

(ii)the payment to the Company of an amount equal to (x) the Exercise Price
multiplied by (y) the number of Shares being purchased, by wire transfer or
certified, cashier’s or other check acceptable to the Company and payable to the
order of the Company.

 

(b)

Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section
2(a)(ii), if the fair market value of one Share is greater than the Exercise
Price (at the date of calculation as set forth below), the Holder may elect to
receive a number of Shares equal to the value of this Warrant (or of any portion
of this Warrant being canceled) by surrender of this Warrant at the principal
office of the Company (or such other office or agency as the Company may
designate) together with a properly completed and executed Notice of Exercise
reflecting such election, in which event the Company shall issue to the Holder
that number of Shares computed using the following formula:

 

 

 

X

=

   Y (A – B)

 

 

A

 

Where:

 

X

=

The number of Shares to be issued to the Holder

Y

=

The number of Shares purchasable under this Warrant or, if only a portion of the
Warrant is being exercised, the portion of the Warrant being canceled (at the
date of such calculation)

A

=

The fair market value of one Share (at the date of such calculation)

B

=

The Exercise Price (as adjusted to the date of such calculation)

 

For purposes of the calculation above, the fair market value of one Share shall
be determined as follows:

 

(i)if the Shares are traded on any securities exchange or quoted on an
established automated over-the-counter market, the fair market value shall be
deemed to be the average of the closing prices over a ten (10) Trading Day
period ending five (5) Trading Days before the date of calculation; or

(ii)if at any time the Common Stock is not listed on any securities exchange or
quoted on an established automated over-the-counter market, the fair market
value of Common Stock shall be the price per share which the Company could
obtain from a willing buyer (not a current employee or director) for shares of
Common Stock sold by the Company, from authorized but unissued shares, as
determined in good faith by its Board of Directors, unless the Company shall
become subject to a Reorganization, in which case the fair market value of the
Common Stock shall be deemed to be the per share value received by the holders
of the Company’s Common Stock pursuant to such Reorganization.

 

For purposes hereof, the date of calculation shall be the date the Holder sends
to the Company a Notice of Exercise. “Trading Day” means a day in which trading
in the Shares generally occurs on The Nasdaq Global  Market or if the Shares are
not then listed on The Nasdaq Global Market, on the principal other U.S.
national or

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

2

 

 



--------------------------------------------------------------------------------

 

regional securities exchange on which the Shares are then listed, or if the
Shares are not then listed on a U.S. national or regional securities exchange,
on the principal other market on which the Shares are then traded. If the Shares
are not so listed or traded, “Trading Day” means any Business Day. “Business
Day” means any day other than a Saturday, a Sunday or a day on which the Federal
Reserve Bank of New York is authorized or required by law or executive order to
close or be closed.

 

(c)

Exercise Prior to Expiration or Change of Control. To the extent this Warrant is
not previously exercised as to all Shares subject hereto, and if the fair market
value of one Share is greater than the Exercise Price then in effect, this
Warrant shall be deemed automatically exercised pursuant to Section 2(b) (even
if not surrendered) immediately before its expiration or termination pursuant to
Section 8(b) below. For purposes of such automatic exercise, the fair market
value of one Share upon such expiration shall be determined pursuant to Section
2(b). To the extent this Warrant or any portion thereof is deemed automatically
exercised pursuant to this Section 2(c), the Company agrees to promptly notify
the Holder of the number of shares of Common Stock, if any, the Holder is to
receive by reason of such automatic exercise.

 

 

(d)Stock Certificates. The rights under this Warrant shall be deemed to have
been exercised and the Shares issuable upon such exercise shall be deemed to
have been issued immediately prior to the close of business on the date this
Warrant is exercised in accordance with its terms, and the person entitled to
receive the Shares issuable upon such exercise shall be treated for all purposes
as the holder of record of such Shares as of the close of business on such date.
As promptly as reasonably practicable on or after such date, the Company shall
issue and deliver to the person or persons entitled to receive the same a
certificate or certificates (or other reasonably acceptable evidence of issuance
if the Company ordinarily registers uncertificated book-entry positions with its
transfer agent) for that number of shares issuable upon such exercise. In the
event that the rights under this Warrant are exercised in part and have not
expired, the Company shall execute and deliver a new Warrant reflecting the
number of Shares that remain subject to this Warrant.

 

(e)No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of the rights under this
Warrant. In lieu of such fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.

 

(f)

Conditional Exercise. The Holder may exercise this Warrant conditioned upon (and
effective immediately prior to) consummation of any transaction that would cause
the expiration of this Warrant pursuant to Section 8 by so indicating in the
notice of exercise.

 

 

(g)

Reservation of Stock. The Company agrees during the term the rights under this
Warrant are exercisable to reserve and keep available from its authorized and
unissued shares of common stock of the Company for the purpose of effecting the
exercise of this Warrant such number of shares as shall from time to time be
sufficient to effect the exercise of the rights under this Warrant; and if at
any time the number of authorized but unissued shares of common stock shall not
be sufficient for purposes of the exercise of this Warrant in accordance with
its terms, without limitation of such other remedies as may be available to the
Holder, the Company will use all reasonable efforts to take such corporate
action as may be necessary to increase its authorized and unissued shares of
common stock of the Company to a number of shares as shall be sufficient for
such purposes. The Company represents and warrants that all shares that may be
issued upon the exercise of this Warrant will, when issued in accordance with
the terms hereof, including the proper exercise of this Warrant, be validly
issued, fully paid and nonassessable.

 

 

(h)

Issued Securities. The Company represents and warrants to the Holder that all
issued and outstanding shares of common stock or any other securities of the
Company have been duly authorized and that all outstanding shares of common
stock of the Company have been validly issued and are fully paid and
nonassessable. All outstanding shares of common stock and any other securities
were issued in full compliance with all federal and state securities laws. In
addition, as of the date immediately preceding the date of this Warrant:

 

 

(i)The authorized capital of the Company consists of (A) 200,000,000 shares of
common stock, of which 30,482,712 shares are issued and outstanding, and (B)
10,000,000 shares of preferred stock, of which no shares are issued and
outstanding.

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

3

 

 



--------------------------------------------------------------------------------

 

(ii)The Company has reserved 4,538,219 shares of its common stock for issuance
under its stock incentive plans, under which (i) 3,980,014 shares are issuable
upon the exercise of stock options outstanding on the date hereof and (ii) up to
272,195 shares are issuable under awards of restricted stock units outstanding
on the date hereof. The Company has also reserved 134,401 shares of its common
stock for issuance pursuant to the Company’s employee stock purchase plan.
Except as stated above and except for the warrant issued to the Holder pursuant
to this Warrant and the other warrants issued on the date hereof in connection
with the Term Loan Agreement, there are no other options, warrants, conversion
privileges or other rights presently outstanding to purchase or otherwise
acquire any authorized but unissued shares of the Company’s capital stock or
other securities of the Company.

 

3.Replacement of the Warrant. Subject to the receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and substance to the Company
or, in the case of mutilation, on surrender and cancellation of this Warrant,
the Company at the expense of the Holder shall execute and deliver, in lieu of
this Warrant, a new warrant of like tenor and amount.

 

 

4.

Transfer of the Warrant.

 

(a)

Warrant Register. The Company shall maintain a register (the “Warrant Register”)
containing the name and address of the Holder or Holders. Until this Warrant is
transferred on the Warrant Register in accordance herewith, the Company may
treat the Holder as shown on the Warrant Register as the absolute owner of this
Warrant for all purposes, notwithstanding any notice to the contrary. Any Holder
of this Warrant (or of any portion of this Warrant) may change its address as
shown on the Warrant Register by written notice to the Company requesting a
change.

 

 

(b)

Warrant Agent. The Company may appoint an agent for the purpose of maintaining
the Warrant Register referred to in Section 4(a), issuing the Shares or other
securities then issuable upon the exercise of the rights under this Warrant,
exchanging this Warrant, replacing this Warrant or conducting related
activities.

 

 

(c)

Transferability of the Warrant. Subject to the provisions of this Warrant with
respect to compliance with the Securities Act of 1933, as amended (the
“Securities Act”) as set forth in Section 5, title to this Warrant may be
transferred by endorsement (by the transferor and the transferee executing the
assignment form attached as Exhibit B (the “Assignment Form”)) and delivery in
the same manner as a negotiable instrument transferable by endorsement and
delivery.

 

 

(d)

Exchange of the Warrant upon a Transfer. On surrender of this Warrant (and a
properly endorsed Assignment Form) for exchange, subject to the provisions of
this Warrant with respect to compliance with the Securities Act and limitations
on assignments and transfers, the Company shall issue to or on the order of the
Holder a new warrant or warrants of like tenor, in the name of the Holder or as
the Holder (on payment by the Holder of any applicable transfer taxes) may
direct, for the number of shares issuable upon exercise hereof, and the Company
shall register any such transfer upon the Warrant Register. This Warrant (and
the securities issuable upon exercise of the rights under this Warrant) must be
surrendered to the Company or its warrant or transfer agent, as applicable, as a
condition precedent to the sale, pledge, hypothecation or other transfer of any
interest in any of the securities represented hereby.

 

 

(e)

Taxes. In no event shall the Company be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of any
certificate in a name other than that of the Holder, and the Company shall not
be required to issue or deliver any such certificate unless and until the person
or persons requesting the issue thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or is not payable.

 

 

5.Compliance with Securities Laws. By acceptance of this Warrant, the Holder
agrees to comply with the following:

 

 

(a)

Restrictions on Transfers. Any transfer of this Warrant or the Shares (the
“Securities”) must

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

4

 

 



--------------------------------------------------------------------------------

 

be in compliance with all applicable federal and state securities laws. The
Holder agrees not to make any sale, assignment, transfer, pledge or other
disposition of all or any portion of the Securities, or any beneficial interest
therein, unless and until the transferee thereof has agreed in writing for the
benefit of the Company to take and hold such Securities subject to, and to be
bound by, the terms and conditions set forth in this Warrant to the same extent
as if the transferee were the original Holder hereunder, and

 

(i)there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement, or

 

(ii)(A) such Holder shall have given prior written notice to the Company of such
Holder’s intention to make such disposition and shall have furnished the Company
with a reasonable detailed description of the manner and circumstances of the
proposed disposition, (B) the transferee shall have made the representations set
forth in Section 10 with respect to itself as a Holder and (C) if requested by
the Company, such Holder shall have furnished the Company, at the Holder’s
expense, with (i) evidence reasonably satisfactory to the Company that such
disposition will not require registration of such Securities under the
Securities Act or (ii) a legal opinion to the effect that the transfer of such
Securities may be effected in compliance with the terms of the Securities Act.
Notwithstanding the foregoing, compliance with clauses (B) and (C) above shall
not be required for any transfer in compliance with Rule 144 or compliance with
clause (C) above shall not be required for any transfer by the Holder to any
affiliate of the Holder (or any fund or partnership under common control with
one of more general partners or managing members of, or shares the same
management company with, the Holder) or a transfer by the Holder to any of the
Holder’s partners, members or other equity owners, or retired partners, members
or other equity owners or the estate of any partners, members or other equity
owners or retired partners, members or other equity owners.

 

(b)

Investment Representation Statement. Unless the rights under this Warrant are
exercised pursuant to an effective registration statement under the Securities
Act that includes the Shares with respect to which the Warrant was exercised or
pursuant to Section 2(b) that results in the Shares issued upon exercise being
eligible for resale under Rule 144, it shall be a condition to any exercise of
the rights under this Warrant that the Holder shall have confirmed the
representations set forth in Section 10 hereof.

 

 

(c)

Securities Law Legend. Subject to Section 5(e), the Securities shall (unless
otherwise permitted by the provisions of this Warrant) be stamped or imprinted
with a legend substantially similar to the following (in addition to any legend
required by state securities laws):

 

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS. THIS CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS
TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER, PLEDGE OR
HYPOTHECATION OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED HEREBY.

 

(d)

Instructions Regarding Transfer Restrictions. Subject to Section 5(e), the
Holder consents to the Company making a notation on its records and giving
instructions to any transfer agent in order to implement the restrictions on
transfer established in this Section 5.

 

 

(e)

Removal of Legend. The legend referring to federal and state securities laws
identified in Section 5(c) stamped on a certificate evidencing the Shares and
the stock transfer instructions and record notations with respect to such
securities shall be removed promptly upon request by the Holder and the Company
shall issue a certificate without such legend to the holder of such securities
if (i) such securities are registered under the  Securities Act, (ii) such
securities are eligible for resale under Rule 144, or (iii) such holder provides
the Company

 

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

5

 

 



--------------------------------------------------------------------------------

 

with an opinion of counsel reasonably acceptable to the Company to the effect
that a sale or transfer of such securities may be made without registration or
qualification.

 

(f)

Compliance with Securities Laws. The Holder is aware of the restrictions imposed
by the United States securities laws on the purchase or sale of securities by
any person who has received material, non- public information from the issuer of
such securities and on the communication of such information to any other person
when it is reasonably foreseeable that such other person is likely to purchase
or sell such securities in reliance upon such information.

 

 

6.Adjustments. Subject to the expiration of this Warrant pursuant to Section 8,
the number and kind of shares purchasable hereunder and the Exercise Price
therefor are subject to adjustment from time to time, as follows:

 

(a)

Merger or Reorganization. If at any time there shall be any reorganization,
recapitalization, merger or consolidation (a “Reorganization”) involving the
Company (other than as otherwise provided for herein or as would cause the
expiration of this Warrant under Section 8) in which shares of the Company’s
stock are converted into or exchanged for securities, cash or other property,
then, as a part of such Reorganization, lawful provision shall be made so that
the Holder shall thereafter be entitled to receive upon exercise of this
Warrant, the kind and amount of securities, cash or other property of the
successor corporation resulting from such Reorganization (collectively,
“Reference Property”), equivalent in value to that which a holder of the Shares
deliverable upon exercise of this Warrant would have been entitled in such
Reorganization if the right to purchase the Shares hereunder had been exercised
immediately prior to such Reorganization. In any such case, appropriate
adjustment (as determined in good faith by the Board of Directors of the
successor corporation) shall be made in the application of the provisions of
this Warrant with respect to the rights and interests of the Holder after such
Reorganization to the end that the provisions of this Warrant shall be
applicable after the event, as near as reasonably may be, in relation to any
shares or other securities deliverable after that event upon the exercise of
this Warrant. Without limiting the foregoing, in connection with any
Reorganization, upon the closing thereof, the successor or surviving entity
shall assume the obligations of this Agreement. The provisions of this Section
6(a) shall similarly apply to successive Reorganizations.

 

 

(b)

Reclassification of Shares. If the securities issuable upon exercise of this
Warrant are changed into the same or a different number of securities of any
other class or classes by reclassification, capital reorganization or otherwise
(other than as otherwise provided for herein) (a “Reclassification”), then, in
any such event, in lieu of the number of Shares which the Holder would otherwise
have been entitled to receive, the Holder shall have the right thereafter to
exercise this Warrant for a number of shares of such other class or classes of
stock that a holder of the number of securities deliverable upon exercise of
this Warrant immediately before that change would have been entitled to receive
in such Reclassification, all subject to further adjustment as provided herein
with respect to such other shares.

 

 

(c)

Subdivisions and Combinations. In the event that the outstanding shares of
common stock are subdivided (by stock split, by payment of a stock dividend or
otherwise) into a greater number of shares of such securities, the number of
Shares issuable upon exercise of the rights under this Warrant immediately prior
to such subdivision shall, concurrently with the effectiveness of such
subdivision, be proportionately increased, and the Exercise Price shall be
proportionately decreased, and in the event that the outstanding shares of
common stock are combined (by reclassification or otherwise) into a lesser
number of shares of such securities, the number of Shares issuable upon exercise
of the rights under this Warrant immediately prior to such combination shall,
concurrently with the effectiveness of such combination, be proportionately
decreased, and the Exercise Price shall be proportionately increased.

 

 

(d)

Notice of Adjustments. Upon any adjustment in accordance with this Section 6,
the Company shall give notice thereof to the Holder, which notice shall state
the event giving rise to the adjustment, the Exercise Price as adjusted and the
number of securities or other property purchasable upon the exercise of the
rights under this Warrant, setting forth in reasonable detail the method of
calculation of each. The Company shall, upon the written request of any Holder,
furnish or cause to be furnished to such Holder a certificate setting forth (i)
such adjustments, (ii) the Exercise Price at the time in effect and (iii) the
number of securities and the amount, if any, of other property that at the time
would be received upon exercise of this Warrant.

 

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

6

 

 



--------------------------------------------------------------------------------

 

7.Notification of Certain Events. Prior to the expiration of this Warrant
pursuant to Section 8, in the event that the Company shall authorize:

 

(a)

the issuance of any dividend or other distribution on the capital stock of the
Company (other than (i) dividends or distributions otherwise provided for in
Section 6, (ii) repurchases of common stock issued to or held by employees,
officers, directors or consultants of the Company or its subsidiaries upon
termination of their employment or services pursuant to agreements providing for
the right of said repurchase; (iii) repurchases of common stock issued to or
held by employees, officers, directors or consultants of the Company or its
subsidiaries pursuant to rights of first refusal or first offer contained in
agreements providing for such rights; or (iv) repurchases of capital stock of
the Company in connection with the settlement of disputes with any stockholder
), whether in cash, property, stock or other securities;

 

 

 

(b)

the voluntary liquidation, dissolution or winding up of the Company; or

 

 

(c)

any transaction resulting in the expiration of this Warrant pursuant to Section
8(b);

 

the Company shall send to the Holder of this Warrant at least ten (10) calendar
days prior written notice of the date on which a record shall be taken for any
such dividend or distribution specified in clause (a) or the expected effective
date of any such other event specified in clause (b) or (c), as applicable. The
notice provisions set forth in this section may be shortened or waived
prospectively or retrospectively by the consent of the Holder of this Warrant.

 

8.Expiration of the Warrant. This Warrant shall expire and shall no longer be
exercisable as of the earlier of:

 

 

(a)

5:00 p.m., Pacific time, on September 10, 2029; or

 

(b)

(i) the acquisition of the Company by another entity by means of any transaction
or series of related transactions to which the Company is a party (including,
without limitation, any stock acquisition, reorganization, merger or
consolidation, but excluding any sale of stock for capital raising purposes and
any transaction effected primarily for purposes of changing the Company’s
jurisdiction of incorporation) other than a transaction or series of related
transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction or series of related
transactions receive voting securities of such other surviving or resulting
entity (or if the Company or such other surviving or resulting entity is a
wholly-owned subsidiary immediately following such acquisition, its parent), or
(ii) a sale, lease or other disposition of all or substantially all of the
assets of the Company and its subsidiaries taken as a whole by means of any
transaction or series of related transactions, except where such sale, lease or
other disposition is to a wholly-owned subsidiary of the Company.

 

 

9.No Rights as a Stockholder. Nothing contained herein shall entitle the Holder
to any rights as a stockholder of the Company or to be deemed the holder of any
securities that may at any time be issuable on the exercise of the rights
hereunder for any purpose nor shall anything contained herein be construed to
confer upon the Holder, as such, any right to vote for the election of directors
or upon any matter submitted to stockholders at any meeting thereof, or to give
or withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, change of par value or change of
stock to no par value, consolidation, merger, conveyance or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
any other rights of a stockholder of the Company until the rights under the
Warrant shall have been exercised and the Shares purchasable upon exercise of
the rights hereunder shall have become deliverable as provided herein.

 

10.Representations and Warranties of the Holder. By acceptance of this Warrant,
the Holder represents and warrants to the Company as follows:

 

(a)

No Registration. The Holder understands that the Securities have not been, and
will not be, registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Holder’s representations as
expressed herein or otherwise made pursuant hereto.

 

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

7

 

 



--------------------------------------------------------------------------------

 

(b)

Investment Intent. The Holder is acquiring the Securities for investment for its
own account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof. The Holder has no present intention
of selling, granting any participation in, or otherwise distributing the
Securities, nor does it have any contract, undertaking, agreement or arrangement
for the same.

 

 

(c)

Investment Experience. The Holder has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company, and has such knowledge and experience in financial or business
matters so that it is capable of evaluating the merits and risks of its
investment in the Company and protecting its own interests.

 

 

(d)

Speculative Nature of Investment. The Holder understands and acknowledges that
its investment in the Company is highly speculative and involves substantial
risks. The Holder can bear the economic risk of its investment and is able,
without impairing its financial condition, to hold the Securities for an
indefinite period of time and to suffer a complete loss of its investment.

 

 

(e)

Accredited Investor. The Holder is an “accredited investor” within the meaning
of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission and agrees to submit to the Company such further assurances of such
status as may be reasonably requested by the Company. The Holder has furnished
or made available any and all information requested by the Company or otherwise
necessary to satisfy any applicable verification requirements as to “accredited
investor” status. Any such information is true, correct, timely and complete.

 

 

(f)

Residency. The residency of the Holder (or, in the case of a partnership or
corporation, such entity’s principal place of business) is correctly set forth
on the signature page hereto.

 

 

(g)

Restrictions on Resales. The Holder acknowledges that the Securities must be
held indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Holder is aware of the
provisions of Rule 144 promulgated under the Securities Act, which permit resale
of shares purchased in a private placement subject to the satisfaction of
certain conditions, which may include, among other things, the availability of
certain current public information about the Company; the resale occurring not
less than a specified period after a party has purchased and paid for the
security to be sold; the number of shares being sold during any three-month
period not exceeding specified limitations; the sale being effected through a
“broker’s transaction,” a transaction directly with a “market maker” or a
“riskless principal transaction” (as those terms are defined in the Securities
Act or the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder); and the filing of a Form 144 notice, if
applicable. The Holder acknowledges and understands that the Company may not be
satisfying the current public information requirement of Rule 144 at the time
the Holder wishes to sell the Securities and that, in such event, the Holder may
be precluded from selling the Securities under Rule 144 even if the other
applicable requirements of Rule 144 have been satisfied. The Holder acknowledges
that, in the event the applicable requirements of Rule 144 are not met,
registration under the Securities Act or an exemption from registration will be
required for any disposition of the Securities. The Holder understands that,
although Rule 144 is not exclusive, the Securities and Exchange Commission has
expressed its opinion that persons proposing to sell restricted securities
received in a private offering other than in a registered offering or pursuant
to Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales and that such
persons and the brokers who participate in the transactions do so at their own
risk.

 

 

(h)

Authorization. The Holder has full legal capacity, power and authority to
execute and deliver this Warrant and to perform its obligations hereunder. This
Warrant constitutes the valid and binding obligations of the Holder, enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

 

 

11.

Miscellaneous.

 

 

(a)

Amendments. Except as expressly provided herein, neither this Warrant nor any
term hereof

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

8

 

 



--------------------------------------------------------------------------------

 

may be amended, waived, discharged or terminated other than by a written
instrument referencing this Warrant and signed by the Company and the Holder of
this Warrant.

 

(b)

Waivers. No waiver of any single breach or default shall be deemed a waiver of
any other breach or default theretofore or thereafter occurring.

 

 

(c)

Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be mailed by registered or certified mail, postage
prepaid, sent by facsimile or electronic mail (if to the Holder) or otherwise
delivered by hand, messenger or courier service addressed:

 

 

(i)if to the Holder, to the Holder at the Holder’s address, facsimile number or
electronic mail address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof, or until any such Holder so furnishes an
address, facsimile number or electronic mail address to the Company, then to and
at the address, facsimile number or electronic mail address of the last holder
of this Warrant for which the Company has contact information in its records; or

 

(ii)if to the Company, to the attention of the Chief Executive Officer or Chief
Financial Officer of the Company at the Company’s address as shown on the
signature page hereto, or at such other current address as the Company shall
have furnished to the Holder.

 

Each such notice or other communication shall for all purposes of this Warrant
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day. In the event of any conflict between the Company’s books and records and
this Warrant or any notice delivered hereunder, the Company’s books and records
will control absent fraud or error.

 

(d)

Governing Law. This Warrant and all actions arising out of or in connection with
this Warrant shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of law provisions of the
State of Delaware, or of any other state.

 

 

(e)

Jurisdiction and Venue. The Company agrees that any suit, action or proceeding
with respect to this Agreement or any other Loan Document to which it is a party
or any judgment entered by any court in respect thereof may be brought initially
in the federal or state courts in Houston, Texas or in the courts of its own
corporate domicile and irrevocably submits to the non-exclusive jurisdiction of
each such court for the purpose of any such suit, action, proceeding or
judgment. This Section 11(e) is for the benefit of the Holder only and, as a
result, Holder shall not be prevented from taking proceedings in any other
courts with jurisdiction. Nothing herein shall in any way be deemed to limit the
ability of the Holder to serve any such process or summonses in any other manner
permitted by applicable law. The Company irrevocably waives to the fullest
extent permitted by law any objection that it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Warrant and hereby further irrevocably waives to the fullest extent
permitted by law any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment (in
respect of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which the Company is or may be subject, by suit upon judgment.

 

 

(f)

Titles and Subtitles. The titles and subtitles used in this Warrant are used for
convenience only and are not to be considered in construing or interpreting this
Warrant. All references in this Warrant to sections, paragraphs and exhibits
shall, unless otherwise provided, refer to sections and paragraphs hereof and
exhibits attached hereto.

 

 

(g)

Severability. If any provision of this Warrant becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the

 

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

9

 

 



--------------------------------------------------------------------------------

 

extent necessary, shall be severed from this Warrant, and such illegal,
unenforceable or void provision shall be replaced with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, unenforceable or void provision. The balance
of this Warrant shall be enforceable in accordance with its terms.

 

(h)Waiver of Jury Trial. EACH OF THE HOLDER AND THE COMPANY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS WARRANT.

 

(i)

California Corporate Securities Law. THE SALE OF THE SECURITIES THAT ARE THE
SUBJECT OF THIS WARRANT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM
QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORNIA CORPORATIONS
CODE. THE RIGHTS OF ALL PARTIES TO THIS WARRANT ARE EXPRESSLY CONDITIONED UPON
THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.

 

 

(j)

Saturdays, Sundays and Holidays. If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall be a
Saturday, Sunday or U.S. federal holiday, then such action may be taken or such
right may be exercised on the next succeeding day that is not a Saturday, Sunday
or

 

U.S. federal holiday.

 

(k)

Rights and Obligations Survive Exercise of the Warrant. Except as otherwise
provided herein, the rights and obligations of the Company and the Holder under
this Warrant shall survive exercise of this Warrant.

 

 

(l)

Entire Agreement. Except as expressly set forth herein, this Warrant (including
the exhibits attached hereto) constitutes the entire agreement and understanding
of the Company and the Holder with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to the subject matter
hereof.

 

 

(signature page follows)

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

10

 

 



--------------------------------------------------------------------------------

 

The Company and the Holder sign this Warrant as of the date stated on the first
page.

 

COMPANY:

 

T2 BIOSYSTEMS, INC.

 

 

By

Name:

 

Title:

 

Address for Notices: 101 Hartwell Avenue,

 

Lexington, MA 02421 Attn:

[ ]

 

Tel.:[ ]

Fax:[ ]

Email:   [ ]

 

 

 

 

AGREED AND ACKNOWLEDGED,

 

HOLDER:

 

[APPLICABLE CRG SIGNATURE BLOCK TO BE USED ON EACH WARRANT]:

 



[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

11

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A NOTICE OF EXERCISE

TO:

T2 BIOSYSTEMS, INC. (the “Company”)

Attention:

CHIEF FINANCIAL OFFICER

 

(1)

Exercise. The undersigned elects to purchase the following pursuant to the terms
of the attached warrant:



Number of shares:

Type of security:

 

 

 

 



 

(2)

 

Method of Exercise. The undersigned elects to exercise the attached warrant
pursuant to:

 

[ ]

A cash payment, and tenders herewith payment of the purchase price for such
shares in full, together with all applicable transfer taxes, if any.

[ ]

The net issue exercise provisions of Section 2(b) of the attached warrant.

 

(3)

Conditional Exercise. Is this a conditional exercise pursuant to Section 2(f):

 

[ ] Yes

[ ] No

 

If “Yes,” indicate the applicable condition:

 

 

(4)

 

Stock Certificate. Please issue a certificate or certificates representing the
shares in the name of:

 

[ ]

The undersigned

[ ]

Other—Name:

 

Address:

 

 

(5)

 

Unexercised Portion of the Warrant. Please issue a new warrant for the
unexercised portion of the attached warrant in the name of:

 

[ ]

The undersigned

[ ]

Other—Name:

 

Address:

 

 

 

[ ]

 

Not applicable

 

 

 

(6)

[Investment Intent.  The undersigned represents and  warrants that the aforesaid
shares are being acquired

for investment for its own account and not with a view to, or for resale in
connection with, the distribution thereof, and that the undersigned has no
present intention of selling, granting any participation in, or

 



A-1

 

 

 

 



--------------------------------------------------------------------------------

 

otherwise distributing the shares, nor does it have any contract, undertaking,
agreement or arrangement for the same, and all representations and warranties of
the undersigned set forth in Section 10 of the attached warrant are true and
correct as of the date hereof. ]1

 

 

([6][7])

Consent to Receipt of Electronic Notice. Subject to the limitations set forth in
§232(e) of the General Corporation Law of the State of Delaware (the “DCGL”),
the undersigned consents to the delivery of any notice to stockholders given by
the Company under the DGCL or the Company’s certificate of incorporation or
bylaws by (i) facsimile telecommunication to the facsimile number provided below
(or to any other facsimile number for the undersigned in the Company’s records),
(ii) electronic mail to the electronic mail address provided below (or to any
other electronic mail address for the undersigned in the Company’s records),
(iii) posting on an electronic network together with separate notice to the
undersigned of such specific posting or (iv) any other form of electronic
transmission (as defined in the DGCL) directed

to the undersigned. This consent may be revoked by the undersigned by written
notice to the Company and may be deemed revoked in the circumstances specified
in DGCL §232.

 

 

(Print name of the warrant holder)

(Signature)

(Name and title of signatory, if applicable)

(Date)

(Fax number)

(Email address)

 



 

 

A-1-2

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B ASSIGNMENT FORM

ASSIGNOR:

 

 

COMPANY:

 

T2 BIOSYSTEMS, INC.

WARRANT:

THE WARRANT TO PURCHASE SHARES OF COMMON STOCK ISSUED ON DECEMBER 30, 2016 (THE
“WARRANT”)

DATE:

 

 

(1)

Assignment. The undersigned registered holder of the Warrant (“Assignor”)
assigns and transfers to the assignee named below (“Assignee”) all of the rights
of Assignor under the Warrant, with respect to the

number of shares set forth below:

 

 

Name of Assignee:

 

Address of Assignee:

 

 

Number of Shares Assigned:

 

 

and does irrevocably constitute and appoint as attorney to make such transfer on
the books of T2 Biosystems, Inc., maintained for the purpose, with full power of
substitution in the premises.

 

(2)

Obligations of Assignee. Assignee agrees to take and hold the Warrant and any
shares of stock to be issued

upon exercise of the rights thereunder (the “Securities”) subject to, and to be
bound by, the terms and conditions set forth in the Warrant to the same extent
as if Assignee were the original holder thereof.

 

(3)

[Investment Intent. Assignee represents and warrants that the Securities are
being acquired for investment for its own account, not as a nominee or agent,
and not with a view to, or for resale in connection with, the distribution
thereof, and that Assignee has no present intention of selling, granting any
participation in, or otherwise distributing the shares, nor does it have any
contract, undertaking, agreement or arrangement for the same, and all
representations and warranties set forth in Section 10 of the Warrant are true
and correct as

to Assignee as of the date hereof.]2

 

 

 

Assignor and Assignee are signing this Assignment Form on the date first set
forth above.

 

ASSIGNOR

ASSIGNEE

 



 





[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

 

 

 

 

B-1

 



--------------------------------------------------------------------------------

 

(Print name of Assignor)

 

(Print name of Assignee)

(Signature of Assignor)

 

(Signature of Assignee)

(Print name of signatory, if applicable)

 

(Print name of signatory, if applicable)

(Print title of signatory, if applicable)

 

(Print title of signatory, if applicable)

Address:

 

Address:

 



 



 

- 2 -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



B-2

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

NEW WARRANT SHARES

 

 

Holder

Number of Shares

of Common Stock subject to the Warrants

CRG Partners III L.P.

98,314

CRG Partners III – Parallel Fund “A” L.P.

48,305

CRG Partners III Parallel Fund “B” (Cayman) L.P.

214,814

CRG Partners III (Cayman) LEV AIV L.P.

191,344

CRG Partners III (Cayman) UNLEV AIV I L.P.

15,514

TOTAL

568,291

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[****]= Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

 